DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a machine (claims 1-8), an apparatus (claims 9-18), a system (claim 19), and a process (claim 20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 9, 19, and 20 includes limitations that recite at least one abstract idea.
Claim 1:
A non-transitory computer-readable storage medium storing a program, the program causing a computer to execute processing comprising:
obtaining biological information on a subject from a first sensor provided in a mobile object; 
obtaining identification information for the subject; 
obtaining a detection time indicating when the biological information is detected; and 
sending the biological information in association with the identification information for the subject and the detection time to an information processing apparatus.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, obtaining biological information on a subject, is managing personal behavior.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because sending the biological information, can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Claim 9:
 	An information processing apparatus comprising: 
 	a controller configured to, when biological information on a subject is received in association with identification information for the subject and a detection time indicating when the biological information is detected, retrieve a biological information record for the subject associated with the identification information from a biological information database and send response information based on the biological information on the subject and the biological information record.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, obtaining biological information on a subject, is managing personal behavior.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because sending the biological information, can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 19:
An information processing system comprising: 
the information processing apparatus according to claim 9; and 
a terminal apparatus configured to 
obtain biological information on a subject from a first sensor provided in a mobile object, 
obtain identification information for the subject, 
obtain a detection time indicating when the biological information is detected, and  
send the biological information in association with the identification information for the subject and the detection time to the information processing apparatus.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, obtaining biological information on a subject, is managing personal behavior.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because sending the biological information, can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 20:
	An information processing method implemented by a computer, wherein the computer 
obtains biological information on a subject from a first sensor provided in a mobile object; 
obtains identification information for the subject; 
obtains a detection time indicating when the biological information is detected; and
sends the biological information in association with the identification information for the subject and the detection time to an information processing apparatus.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because, obtaining biological information on a subject, is managing personal behavior.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because sending the biological information, can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A non-transitory computer-readable medium
A first sensor
A processing apparatus.
Claim 9:
A database
	Claim 19:
A processing apparatus.
Claim 20:
A processing apparatus.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9, and 15: These claims recite wherein the individual’s brain connectivity dataset includes at least one of an electroencephalography dataset and a magnetoencephalography data set., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 2-8 and 10-18: These claims recite further receiving health information for a subject and reporting a response or output on the health condition of the subject, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8 and 10-18, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-8 and 10-18, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-8 and 10-18, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2017/0132376, Bangera, et al., hereinafter Bangera.
6.	Regarding claim 1, Bangera a non-transitory computer-readable storage medium storing a program, the program causing a computer to execute processing comprising: 
obtaining biological information on a subject from a first sensor provided in a mobile object, (page 2, para. 20, a second set of sensors, biological assays, or data collection questions (DCQs). The second assessment can be predetermined or customized for a particular subject); 
obtaining identification information for the subject, (page 2, para. 24, the subject may still provide a fingerprint, driver's license, social security number, birth date, anonymous unique identifier, or other form of identification for check-in); 
obtaining a detection time indicating when the biological information is detected, (page 2, para. 24, a date and/or time stamp is registered at the time the subject checks in or begins the assessment process); and 
sending the biological information in association with the identification information for the subject and the detection time to an information processing apparatus, (page 11, para. 97, These and other input devices are often connected to the processing unit through a user input interface that is coupled to the system bus, but may be connected by other interface and bus structures, such as a parallel port, game port, or a universal serial bus (USB) and page 127, para. 127, The biometric and physiological parameters determined remotely by the automatic data collection system in the waiting room are transmitted wirelessly to a central computer that communicates with health information databases).
7.	Regarding claim 2, Bangera discloses the medium of claim 1 as described above.  Bangera further discloses reporting a health condition of the subject based on response information sent by the information processing apparatus in response to the sent biological information, (page 2, para. 20, the subject is assigned a Criticality Value based on comparison with the criticality value dataset. In one embodiment, sensed, assayed, or reported characteristics are compared with known values, including but not limited to a database of standardized values, or a subject's own health history values. Based on the Criticality Value of the subject, a decision is made utilizing instructions implemented on a computing device (network, etc.) to initiate a second set of sensors, biological assays, or data collection questions (DCQs). The second assessment can be predetermined or customized for a particular subject, depending on the needs of the healthcare facility or the needs of the subject).
8.	Regarding claim 3, Bangera discloses the medium of claims 1 and 2 as described above.  Bangera further discloses wherein the response information includes a biological information record for the subject, and the processing further comprising determining the health condition of the subject based on the biological information record, (page 2, para. 20, the subject is assigned a Criticality Value based on comparison with the criticality value dataset. In one embodiment, sensed, assayed, or reported characteristics are compared with known values, including but not limited to a database of standardized values, or a subject's own health history values. Based on the Criticality Value of the subject, a decision is made utilizing instructions implemented on a computing device (network, etc.) to initiate a second set of sensors, biological assays, or data collection questions (DCQs). The second assessment can be predetermined or customized for a particular subject, depending on the needs of the healthcare facility or the needs of the subject).
9.	Regarding claim 4, Bangera discloses the medium of claims 1 and 2 as described above.  Bangera further discloses wherein the response information includes the health condition of the subject determined based on a biological information record for the subject, (page 4, para. 33,  the DCQs may be different based on the person's gender, health history, or response to answering a first round of specific DCQs. In one embodiment, the DCQs are prioritized, for example, with the first DCQ has a heavy weight assigned due to its criticality, and depending on the response to the DCQ, the DCQs that follow are tailored to address the concerns presented in the prior response). 10.	Regarding claim 5, Bangera discloses the medium of claims 1 and 2 as described above.  Bangera further discloses wherein the reporting the health condition includes outputting the health condition of the subject, (page 4, para. 34, In the event that the subject's one or more Characteristic Values or Criticality Value(s) satisfy a threshold condition, the subject may receive an alert that indicates he or she will continue to be monitored (e.g., by one or more sensors, DCQs, or other means), and is continually assessed for changes. If the subject's health condition is both critical and unstable, for example, a location indicator is immediately activated in order to identify the location of the subject within the healthcare facility.).
11.	Regarding claim 6, Bangera discloses the medium of claims 1 and 2 as described above.  Bangera further discloses wherein the reporting the health condition includes sending either the response information or the health condition to a portable terminal apparatus, (pages 2-3, para. 23, In an embodiment, the at least one first sensor or other component is in wireless communication with at least one second sensor or other component. Various modes of wireless communication are described herein. In one embodiment, information obtained or collected regarding the subject is shared or transferred from one part of the system to another. For example, the results of an assay can be entered into the subject's medical records, or the subject's health records can direct the focus of a sensor for assessing the subject's present state of health. In this way, in an embodiment, the system represents an integrated system of multi-directional communication between a subject, a healthcare worker, one or more databases, and one or more assays, sensors, or self-reporting queries).
12.	Regarding claim 7, Bangera discloses the medium of claims 1, 2, and 6 as described above.  Bangera further discloses wherein the response information includes information for retrieving the health condition of the subject from the information processing apparatus storing the health condition determined based on a biological information record, (page 5, para. 45, the automated data collection system 100 includes one or more memory devices 116 that store information related to one or more characteristics of the subject that has been assessed, electronic health records, self-reported symptoms, insurance, or other health-related information).
13.	Regarding claim 8, Bangera discloses the medium of claim 1 as described above.  Bangera further discloses wherein the identification information for the subject includes at least one of biometric authentication information on the subject obtained from a second sensor provided in the mobile object and identification information obtained from a portable terminal apparatus, (page 17, para.134, Upon entering the waiting room, the patient can check in with a receptionist or with a touch screen computer installed adjacent to the reception desk. The patient is registered by interaction with a touch screen computer (e.g., iPad2 from Apple, Inc., Cupertino, Calif.) and a fingerprint sensor (e.g., Lumidigm Venus fingerprint sensor from Lumidigm Inc., Albuquerque, N. Mex.; see Lumidigm Venus Datasheet which is incorporated herein by reference). The touch screen computer is programmed to interact verbally and by touch with the patient, so that any verbal information provided by the patient is displayed on the computer screen and confirmed by touching the screen. The patient is prompted to touch the fingerprint sensor, and the patient's name and fingerprint data are transmitted to a central computer, and compared to a database (which may be site wide, citywide, statewide or nationwide) of patient medical records. If no matching medical record is found, the touch screen computer queries the patient by voice and “on-the-screen” to obtain essential information including name, address, birth date, health insurance information, credit card number, and the reason for the visit. The patient information is sent to the central computer and added to an existing health record, or is used to create a new medical record for the patient that includes the fingerprint data).
14.	Claims 9-13 and 19-20 are rejected with regard to the same reasons as set forth above for claims 1-6.  
15.	Regarding claim 14, Bangera discloses the apparatus of claim 9 as described above.  Bangera further discloses wherein the controller is configured to, when the biological information on the subject is received together with the identification information for the subject and the detection time indicating when the biological information is detected, update the biological information record associated with the identification information in the biological information database by using the biological information on the subject and the detection time, (page 2, para. 24, a date and/or time stamp is registered at the time the subject checks in or begins the assessment process and pages 4-5, para. 38, if two or more subjects would be assigned the same QSI based on each of their Criticality Values, respectively, then a date/time stamp from the initial check-in of the subject at the healthcare facility will determine which subject receives a higher priority QSI, with the subject presenting earlier in time receiving the higher QSI. In one embodiment, as described elsewhere herein, if one or more Characteristic Values of a subject changes, the system will update the dataset and the subject's QSI may change, depending on the QSI and condition of the other subjects in each dataset. Thus, in one embodiment, the dataset is dynamic (Characteristic Value dataset, Criticality Value dataset, Queue Status Indicator dataset) in that it is updated when new data is collected for a new subject entering the queue, and/or it is updated when the status changes of a subject already in the queue).
16.	Regarding claim 15, Bangera discloses the apparatus of claims 9 and 14 as described above.  Bangera further discloses wherein 
the biological information database includes, as the biological information record, biological information records of a plurality of subjects, (page 2, para. 20, a second set of sensors, biological assays, or data collection questions (DCQs). The second assessment can be predetermined or customized for a particular subject), and 
the controller is configured to, when information indicating a medical care history associated with identification information for a particular subject in the plurality of subjects is received, include the information indicating the medical care history in the biological information database in association with the identification information for the particular subject, (page 9, para. 74, at least one dataset described herein includes a static data structure. In one embodiment, a subject is assessed based on queries of a Characteristic Value dataset. In one embodiment, the Characteristic Value query includes at least one of a DCQ, observed or sensed characteristic, or input based on the subject's health history or health records).
17.	Regarding claim 16, Bangera discloses the apparatus of claims 9, 14, and 15 as described above.  Bangera further discloses wherein 
the controller is configured to generate a determination criterion for determining the health condition of the subject based on the biological information record by using a plurality of sets of the biological information record and the information indicating the medical care history, the plurality of sets being individually associated with respective identification information for the plurality of subjects in the biological information database, (page 4, para. 34,  if a subject with a history of heart disease enters the healthcare facility, and a first remote non-conductive sensor senses and signals that the subject has an irregular heartbeat, a second sensor quickly determines if the subject is responsive enough to answer DCQs. If so, one of the first DCQs for this subject could be: “Do you have chest pain?” If the subject responds, “Yes,” then a second DCQ could be, for example: “Rank your level of pain on a scale of 1 to 5, with 5 being greatest level of pain.” Again, depending on the response, with each DCQ receiving a particular numerical Characteristic Value, the DCQs will be adjusted specifically for the reporting subject. For example, if the subject reports a high level of pain “5,” the system will determine that the subject has a high Characteristic Value, and when compared with the Characteristic Value dataset, generates a Criticality Value, which in turn is assigned a high Queue Status Indicator (QSI). The subject's QSI is determined by comparing the subject's Criticality Value with the Criticality Value dataset, including Criticality Values from subjects in the queue, if any, or Criticality Values from this particular subject, based on his or her own health history.).
18.	Regarding claim 17, Bangera discloses the apparatus of claims 9, 14, and 15 as described above.  Bangera further discloses wherein 
the controller is configured to send the biological information record and information indicating the medical care history of a particular subject in the plurality of subjects other than subjects in the plurality of subjects who select non-disclosure as a disclosure level of the biological information record in the biological information database without associating information identifying the particular subject, (page 3, para. 24, at the time the subject first enters the healthcare facility, he or she can refuse to have any data collected by way of assessment (e.g., sensors, biological assays, health record (including prescription records, stored electronic monitoring data, etc.), family health history (including questioning family members), or DCQs). In such a situation, for example, the subject may still provide a fingerprint, driver's license, social security number, birth date, anonymous unique identifier, or other form of identification for check-in, and optional accessing of the subject's health records).
19.	Regarding claim 18, Bangera discloses the apparatus of claims 9, 14, and 15 as described above.  Bangera further discloses wherein 
the controller is configured to send the biological information record for a particular subject in the plurality of subjects who selects personally identifiable disclosure as a disclosure level of the biological information record in the biological information database in association with information identifying the particular subject, (pages 2-3, para. 23, In an embodiment, the at least one first sensor or other component is in wireless communication with at least one second sensor or other component. Various modes of wireless communication are described herein. In one embodiment, information obtained or collected regarding the subject is shared or transferred from one part of the system to another. For example, the results of an assay can be entered into the subject's medical records, or the subject's health records can direct the focus of a sensor for assessing the subject's present state of health. In this way, in an embodiment, the system represents an integrated system of multi-directional communication between a subject, a healthcare worker, one or more databases, and one or more assays, sensors, or self-reporting queries).
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Bio-Medical Sensing Platform (US 20170011223 A1) teaches methods, devices, systems, and computer program products for implementing a bio-medical sensing platform are provided herein. A method includes receiving one or more items of sensed biological data and/or sensor-related information from one or more sensor devices via a communication link established with the one or more sensor devices, wherein the one or more sensor devices are associated with a given user; analyzing the one or more items of sensed biological data and/or sensor-related information to perform one or more characterization functions pertaining to the one or more items of biological data and/or the given user; and transferring the one or more items of sensed biological data and/or sensor-related information and/or a result of the one or more characterization functions to a private storage component via a communication link established with the private storage component, wherein said transferring comprises implementing one or more security functions in conjunction with said transferring.
B.	SYSTEM AND METHOD TO MAINTAIN HEALTH USING PERSONAL DIGITAL PHENOTYPES (US 20210236053 A1) teaches a system and method for identifying and treating a disease in a patient collects one or more data streams from sensors configured to detect biological signals generated within a patient's tissue over time. Patient data elements including one or more of demographic, clinical, laboratory, pathology, chemical, image, historical, genetic, and activity data for the patient is collected and processed with the data streams to generate a personalized digital phenotype (PDP). The PDP is compared to a digital taxonomy comprising prior data to classify the patient into one or more quantitative disease classifications to guide personalized intervention for treating the patient.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626